DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on an application filed with the PCT on 15 September 2015.  It is noted that a certified copy of the PCT/JP2015/004696 application is not required as this was published as WO 2017/046827; see MPEP 1895.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in an interview with Greg Turocy on 24 March 2021.
The application has been amended as follows: 
Amend "phase, plate regions" to "phase, the plate regions" in line 18 of claim 1

Amend "by the remainder" to "by a remainder" in line 23 of claim 1

Amend "a maximum and" to "a maximum average length and" in line 24 of claim 1

Amend "of plate regions" to "of the plate regions" in line 25 of claim 1

Amend "the magnet" to "the permanent magnet" in line 39 of claim 1

Reasons for Allowance
Claims 1 and 5-10 are allowed.
The following is an Examiner's statement of reasons for allowance:
Horiuchi et al. in US 2015/0228385 (herein US '385) is the closest prior art.
US '385 discloses a composition for a permanent magnet of RpFeqMrCutCo100-p-q-r-t where, R is a rare-earth element, M is at least one of Zr, Ti, and Hf, p is a number satisfying 10.5-12.5 at%, q is a number satisfying 23-40 at%, r is a number satisfying 0.88-4.5 at%, and t is a number satisfying 4.5-10.7 at% and a metal structure containing a Th2Zn17 crystal phase and a Cu-rich phase having a Cu concentration higher than that of the Th2Zn17 crystal phase in claim 1 of US '385, such as a Cu concentration of the Cu-rich phase is 30 atomic% or more as disclosed in claim 3 of US '385; these disclosed ranges for p, q, r, and t of US '385 substantially overlap with those instantly claimed.  Additionally, US '385 further discloses a number of the Cu-rich phases is 10 or more in a region having an area of 1 µm2 in a cross section of the metal structure, the cross section including a c-axis of the Th2Zn17 crystal phase (Fig. 2, [0024], abstract).
US '385 does not explicitly disclose the limitation of the Fe concentration of 30-45 at% in the Th2Zn17 crystal phase, an average length of the Cu-rich phases being 179-243 nm, the plater regions having a width of 50 nm or less, or a coercive force of the magnet of 1530-1850 kA/m.
Therefore, US '385 does not disclose or otherwise render obvious the claimed invention.
In light of the above, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

 /C.D.M./ Examiner, Art Unit 1732                                                                                                                                                                                                       
/SHENG H DAVIS/Primary Examiner, Art Unit 1732